J-S49028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAHRELL ARRINGTON                          :
                                               :
                       Appellant               :   No. 584 WDA 2020

        Appeal from the Judgment of Sentence Entered February 5, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0001531-2019


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                            FILED NOVEMBER 23, 2020

        Appellant, Jahrell Arrington, appeals from the February 5, 2020

Judgment of Sentence entered in the Allegheny County Court of Common

Pleas following his guilty plea to Person Not to Possess a Firearm, Carrying a

Firearm Without a License, and the summary offense of Disorderly Conduct.1

Appellant challenges the discretionary aspects of his standard-range sentence.

After careful review, we affirm.

        The facts and procedural history are, briefly, as follows. On January 29,

2019, while investigating a report of a stolen vehicle, Pittsburgh Police officers

apprehended Appellant. Appellant, who had a prior adjudication for Robbery,
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S. §§ 6105(c)(8), 6106(a)(1), and 5503(a), respectively.
J-S49028-20



was in the possession of a firearm.2             In a recorded interview, Appellant

admitted that he had purchased and possessed the firearm.

       The Commonwealth charged Appellant with the above offenses.              On

September 23, 2019, Appellant entered into an open guilty plea. The plea

court conducted a plea colloquy, after which it accepted Appellant’s plea and

ordered the preparation of a Pre-Sentence Investigation (“PSI”) Report.

       On February 5, 2020, the court conducted a sentencing hearing. At that

time, Appellant did not object or suggest any additions or corrections to the

PSI Report. Appellant and his mother testified at the sentencing hearing. After

considering that testimony, the PSI Report, and counsels’ arguments, the

court sentenced Appellant below the standard range sentence to a term of 40

to 80 months’ incarceration for Carrying a Firearm Without a License

conviction, followed by 5 years of probation for his Person Not to Possess a

Firearm conviction.3 Appellant filed a Post-Sentence Motion for Modification

of Sentence, which the trial court denied on February 21, 2020.

       This appeal followed. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

       Appellant raises the following issue on appeal:


____________________________________________


2Appellant’s prior adjudication rendered him a person not to possess a firearm
pursuant to 18 Pa.C.S. § 6105(c)(8).

3 This sentence is two months below the standard range suggested by the
sentencing guidelines, and lower than the 42- to 84-month sentence sought
by the Commonwealth.

                                           -2-
J-S49028-20


      Whether the February 5, 2020 sentence is, under the
      circumstances, clearly unreasonable and constitutes an abuse of
      discretion where the Court of Common Pleas failed to: (1)
      adequately/meaningfully consider all of the statutory factors of 42
      Pa.C.S. §§ 9721(b) and 9781(d), focusing on the need to protect
      the public, where [Appellant’s] prior record (and the prior record
      score of R-FEL) was based solely on juvenile adjudications for
      offenses committed when he was between the ages of high
      immaturity of 12 and 16 years (where, as to the gravity of the
      offense, the standard range of the guidelines without regard to his
      prior record would be less than one-third of that applied in this
      matter), he obtained a high school diploma, completed Thinking
      for a Change, Relationship and Parenting groups, enrolled in the
      Jail Collaborative and, at the time of sentencing, was 19 years old
      and has a 2-year old daughter; or (2) impose an individualized
      sentence on determining its “hands are kind of tied” due to the
      standard range DWE/Possessed matrix (being equal to the
      statutory maximum of 42 months for a minimum sentence) and
      imposing a minimum sentence just two months below that range?

Appellant’s Brief at 3.

      In his issue, Appellant complains that the court failed to consider all of

the sentencing factors and failed to impose an individualized sentence. As

presented, this argument implicates the discretionary aspects of his sentence.

      Challenges to the discretionary aspects of sentence are not appealable

as of right. Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa. Super.

2015).   Rather, an appellant challenging the sentencing court’s discretion

must invoke this Court’s jurisdiction by satisfying a four-part test: “(1)

whether appellant has filed a timely notice of appeal, see Pa.R.A.P. 902 and

903; (2) whether the issue was properly preserved at sentencing or in a

motion to reconsider and modify sentence, see Pa.R.Crim.P. 720; (3) whether

appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there




                                     -3-
J-S49028-20



is a substantial question that the sentence appealed from is not appropriate

under the Sentencing Code, 42 Pa.C.S.[] § 9781(b).” Id. (citation omitted).

      Our review of the record indicates that Appellant has satisfied the first

three requirements.    We, thus, proceed to consider whether Appellant has

presented a substantial question.

      It is well-settled that:

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. A substantial question
      exists only when the appellant advances a colorable argument
      that the sentencing judge's actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citations

and quotation marks omitted).

      The Sentencing Code requires that, in fashioning an individualized

sentence, the sentencing court impose a sentence that is “consistent with the

protection of the public, the gravity of the offense as it relates to the impact

on the life of the victim and on the community, and the rehabilitative needs

of the defendant.” 42 Pa.C.S. § 9721(b).

      “An appellant must articulate the reasons the sentencing court’s actions

violated the sentencing code.”      Moury, 992 A.2d at 170.     Bald claims of

excessiveness without a plausible argument that the sentence is contrary to

the sentencing code do not raise a substantial question. Commonwealth v.

Mouzon, 812 A.2d 617, 627 (Pa. 2002).




                                      -4-
J-S49028-20



      Here, Appellant avers that the trial court abused its discretion and

imposed an unreasonable sentence by failing to consider all of the sentencing

factors before imposing sentence. In particular, Appellant asserts that the

court did not consider his rehabilitative needs and, in considering protection

of the public, the court only considered Appellant’s conviction of the instant

crimes and his prior juvenile adjudications.     Appellant’s Brief at 14-19.

Appellant also asserts that because the court remarked at sentencing that its

“hands are kind of tied” because of Appellant’s extensive juvenile criminal

record, the court gave controlling weight to the sentencing guidelines and,

thus, failed to impose an individualized sentence. Id. at 18-20.

      Appellant presents a substantial question.    See Commonwealth v.

Riggs, 63 A.3d 780, 786 (Pa. Super 2012) (an allegation that the court failed

to consider all relevant sentencing factors raises a substantial question);

Commonwealth v. Devers, 546 A.2d 12, 13 (Pa. 1988) (an individualized

sentence is a fundamental norm of the sentencing process; a claim that the

sentence court did not impose an individualized sentence raises a substantial

question). Accordingly, we review the merits of his argument and applicable

case law below.

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion.”   Commonwealth v. Barnes, 167 A.3d 110, 122 n.9 (Pa.

Super. 2017) (en banc) (citation omitted).     A sentencing court has broad

discretion in choosing the range of permissible confinement that best suits a

                                    -5-
J-S49028-20



particular defendant and the circumstances surrounding his or her crime.

Commonwealth v. Celestin, 825 A.2d 670, 676 (Pa. Super. 2003).

      Where the sentencing court has the benefit of a PSI report, we presume

that it is “aware of all appropriate sentencing factors and considerations,” and

we will not disturb the sentencing court’s discretion.    Commonwealth v.

Ventura, 975 A.2d 1128, 1135 (Pa. Super. 2009) (discussing Devers, 546
A.2d at 18-19).   Moreover, when the trial court reviews the PSI report, it

satisfies “the requirement that reasons for imposing sentence be placed on

the record by indicating that he or she has been informed by the [PSI]; thus

properly considering and weighing all relevant factors.” Id.

      In addition, courts have consistently found that sentences imposed

within the standard range of the sentencing guidelines are not excessive or

unreasonable. See, e.g., id. (explaining that a sentence within the guidelines

is presumed to be reasonable); see also Commonwealth v. Cruz–Centeno,

668 A.2d 536, 546 (Pa. Super. 1995) (finding that a standard range sentence

imposed following consideration of a PSI report was neither excessive nor

unreasonable).

      Here, at the sentencing hearing, Appellant’s counsel emphasized

Appellant’s educational and rehabilitative endeavors and argued in favor of a

sentence that would permit Appellant to continue making progress in those

areas. N.T. Sentencing, 2/5/20 at 9-10. The court then acknowledged its

review of the PSI Report, and imposed a sentence below the standard range

provided in the sentencing guidelines. Id. at 2, 11-12. Thus, the court did

                                     -6-
J-S49028-20



consider Appellant’s rehabilitative needs during oral argument and as provided

in the uncontested PSI Report before imposing sentence.      Accordingly, we

conclude that the sentencing court properly considered and weighed all

relevant factors and imposed upon Appellant an individualized sentence.

Appellant’s claim that the trial court abused its discretion in imposing his

sentence, thus, lacks merit.

      Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/23/2020




                                    -7-